PREWITT, Judge.
Appellant contends that the trial court erred in dismissing his Rule 24.035 motion as untimely filed because the deadline imposed by that rule violated the Fifth and Fourteenth Amendments to the United States Constitution and Article I, § 10 of the Missouri Constitution. Appellant acknowledges that the time allowed by Rule 24.035(b) had expired before he filed his motion.
Appellant also acknowledges that Missouri cases have rejected such constitutional challenges but states “because appellant believes that this issue involves a meritorious question of federal constitutional law, he raises it for the purpose of preservation, in the event that a federal court renders a decision contrary to that of the Missouri Supreme Court.”
Identical or similar challenges have been rejected by the Missouri Supreme Court. This court is constitutionally controlled by those decisions. See Lestourgeon v. State, 837 S.W.2d 588, 591 (Mo.App.1992); Wilson v. State, 818 S.W.2d 723, 725 (Mo.App.1991). See also Dykes v. State, 858 S.W.2d 872 (Mo.App.1993) (“Missouri courts have repeatedly held that the time requirement does not violate due process.”)
The judgment is affirmed.
FLANIGAN, P.J., and CROW, J., concur.